Title: From Thomas Jefferson to Walter Key, 11 May 1807
From: Jefferson, Thomas
To: Key, Walter


                                                
                            
                            
                        

                        Know all men by these presents that I Thomas Jefferson of Albemarle am held and bound unto Walter Key of the
                            same county in the sum of three hundred pounds current money of Virginia, to the paiment whereof I bind myself, my heirs
                            executors & administrators firmly by these presents, Witness my hand this 11th. day of May 1807.
                        The Condition of the above obligation is such that if the above bound Thomas, his heirs executors or
                            administrators shall pay to the above named Walter his executors or administrators one hundred and fifty pounds of like
                            money with interest thereon from the date hereof on or before the 11th. day of May one thousand eight hundred and seven,
                            then this obligation is to be void, but otherwise is to be in full force.
                        
                            Th: Jefferson
                         
                     
                        
                        
                            Witness
                     John Key 
                     
                            
                        
                        
                    